DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5, 6, 11 and 12 are cancelled. Claims 4, 10, 13-21 are amended. Claim 1 is an independent claim. Applicant’s newly submitted IDS has been fully considered, and the previous allowance office action is withdrawn. Claims 1-4, 7-10 and 13-22 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hatada Shinji (JP 2015166298 A, machine translation, “Shinji”), and further in view of Makoto et al (JP 2015127267 A, machine translation, “Makoto”).
Regarding claim 1, Shinji teaches a SiC single crystal manufacturing apparatus 1 comprising a crystal growth crucible 10 (vessel) which has a source loading portion to hold a raw material 2 (source) (figs 1 and 4-7, abstract, 0107), and a lid 12 which is provided with a seed crystal adhesive (support) to hold a base substrate 5 (seed crystal) (figs 1 and 4-7, 0018-0020); an insulating material 21 which has openings 215 and 217 (at least one through-hole) and covers the crystal growth crucible 10 (vessel) (figs 1 and 4-7, 0022, 0028-0032); an induction coil 60 (heater) which is configured to heat the crystal growth crucible 10 (vessel) (figs 1 and 4-7, 0052, 0060, 0062); and thermometers 71 and 72 (temperature measuring instrument) which is configured to measure a temperature of the crystal growth crucible 10 (vessel) through the opening 215 and 217 (at least one through-hole) (figs 1 and 4-7, 0051, 0053-0056), wherein the insulating material 21 has a top part 216 which has the opening 217 (at least one through-hole) and covers the lid of the crystal growth crucible 10 (vessel) (figs 1 and 4-7, 0032), an inner wall surface of the opening 217 (at least one through-hole) of the insulating material is coated with a coating material which contains a tantalum carbide film 22 (heat-resistant metal carbide) or a film of aluminum nitride (heat-resistant metal nitride) (figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), a surface of the top part on an inner side is coated with a coating material containing a tantalum carbide film 22 (heat-resistant metal carbide) or a film of aluminum nitride (heat-resistant metal nitride) (figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), and a surface of the top part on an outer side is coated with a coating material containing a tantalum carbide film 22 (heat-resistant metal carbide) or a film of aluminum nitride (heat-resistant metal nitride) (figs 1 and 5-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), wherein the surface of the top part on the inner side refers to a surface of the top part which faces the crystal growth crucible 10 (vessel) (figs 1 and 4-7), and the surface of the top part on the outer side refers to a surface of the top part which is located on an opposite side to the crystal growth crucible 10 (vessel) (figs 1 and 5-7).
Shinji teaches the SiC single crystal manufacturing apparatus comprising a crystal growth crucible 10 (vessel) which has a source loading portion to hold a raw material 2 (source) as addressed above, but does not explicitly teach the raw material (source) being a SiC source. However it is a known practice that silicon carbide raw material is commonly used as raw material for silicon carbide single crystal growth as taught by Makoto (abstract, 0007, 0012, 0013, 0020, 0022, 0028, 0029, 0035 and 0056). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shinji per teachings of Makoto in order to provide suitable source material for manufacturing a silicon carbide single crystal (Makoto abstract, 0007, 0012, 0013, 0020, 0022, 0028, 0029, 0035 and 0056).
Regarding claim 2, Shinji/Makoto teaches the heat-resistant material being a tantalum carbide film or a film of aluminum nitride (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 3, Shinji/Makoto teaches that the inner wall surface of the at least one through-hole of the insulating material is coated with the coating material which consists of tantalum carbide or aluminum nitride (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 7, Shinji/Makoto teaches that the insulating material has two through-holes (the two or more through-holes) (Shinji figs 1, 4-7; Makoto figs 1, 4-7), meeting the claim.
Regarding claim 8, Shinji/Makoto teaches that the at least one through-hole is disposed at a position that overlaps with the seed crystal support in a plan view (Shinji figs 1, 4-7; Makoto figs 1, 4-7), meeting the claim.
Regarding claim 9, Shinji/Makoto teaches that the lid is exposed from the at least one through-hole (Shinji figs 1, 4-7; Makoto figs 1, 4-7), meeting the claim.
Regarding claim 10, Shinji/Makoto teaches that the coating material of the inner wall surface of the at least one through-hole of tantalum carbide (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 13, Shinji/Makoto teaches that the coating material on the surface of the top part on the inner side is formed from the same material as the coating material on the inner wall surface of the at least one through-hole (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097; Mokoto 0043, 0049 and 0054) , meeting the claim.
Regarding claim 14, Shinji/Makoto teaches that the coating material on the surface of the top part on the inner side is connected with the coating material on the inner wall surface of the at least one through-hole (Shinji figs 1 and 4-7), meeting the claim.
Regarding claim 15, Shinji/Makoto teaches that the coating material on the surface of the top part on the outer side is formed from the same material as the coating material on the inner wall surface of the at least one through-hole and the coating material on the surface of the top part on the inner side (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 16, Shinji/Makoto teaches that the coating material on the inner wall surface of the at least one through-hole is connected with the coating material on the surface of the top part on the inner side and the coating material on the surface of the top part on the outer side (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 17, Shinji/Makoto teaches that the inner wall surface of the at least one through-hole is coated with the coating material which consists of the heat-resistant metal carbide (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 18, Shinji/Makoto teaches that the inner wall surface of the at least one through-hole is coated with the coating material which consists of the heat-resistant metal nitride (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 19, Shinji/Makoto teaches that the surface of the top part on the inner side is coated with the coating material which consists of the heat-resistant metal carbide, and the surface of the top part on the outer side is coated with the coating material which consists of the heat-resistant metal carbide (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 20, Shinji/Makoto teaches that the surface of the top part on the inner side is coated with the coating material which consists of the heat-resistant metal nitride, and the surface of the top part on the outer side is coated with the coating material which consists of the heat-resistant metal nitride (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Regarding claim 21, Shinji/Makoto teaches that the lid is located between the source loading portion and the at least one through-hole and the at least one through-hole is located on the lid (Shinji figs 1, 4-7; Makoto figs 1, 4-7), and the insulating material contacts with an entire outer surface of the crystal growth vessel except for where the at least one through-hole is located  (Mokoto figs 1, 4 and 5, 0022, 0023, 0029, 0037, 0041). Further, the court has held that making the structure integral would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). The court has also  held that making the structure integral or separable would be merely a matter of obvious engineering choice. MPEP 2144.04 V.
Regarding claim 22, Shinji/Makoto teaches the coating material on the inner wall surface of the at least one through-hole consists of tantalum carbide (TaC) (Shinji figs 1 and 4-7, abstract, 0010, 0033, 0041, 0064, 0075, 0097), meeting the claim.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinji / Makoto as applied to claim 1 above, and further in view of Fujita et al (US 20080035632 A1, “Fujita”). 
Regarding claim 4, Shinji/Makoto teaches the coating material on the inner wall surface of the at least one through-hole as addressed above, apparently a thickness of the coating material on the inner wall surface of the at least one through-hole is within the teachings of Shinji/Makoto; Shinji/Makoto does not explicitly teach the thickness being in a range of from 0.01 mm to 5 mm. However it is a known practice that a thickness of the tantalum carbide on an insulating member is 10 to 100 µm as taught by Fujita (0007, 0018, 0022). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shinji per teachings of Makoto in order to provide a coated member, which can prevent the generation of particles and obtain high-quality crystals (Fujita 0007-0008). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokuda et al (US 20120152166 A1) teaches an apparatus for manufacturing silicon carbide single crystal, wherein the inner surface of insulating members (for example members 7-11) are coated with a refractory metal carbide including tantalum carbide (0029, 0030, 0035, 0045 and 0080); Shin et al (US 20140216330 A1) teaches an apparatus for manufacturing a SiC single crystal, wherein mental carbide or metal nitride may be used coating material for the crucible (0024-0026).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714